Title: From George Washington to United States Senate, 15 February 1797
From: Washington, George
To: United States Senate,United States House of Representatives


                        
                            Gentlemen of the Senate and House of Representatives 
                            United States February 15th 1797.
                        
                        I lay before You an Official Statement of the Expenditure to the end of the
                            Year 1796, from the Sums heretofore granted to defray the Contingent Charges of the
                            Government.
                        
                            Go: Washington
                            
                        
                     Enclosure
                                                
                            
                                1796
                                
                            
                            Dr. Account of the Application of the Grants made by Congress for the
                                Contingent Charges of Government, from the 1. January to the 31. Decem. 1796Cr.1796DollarsCtsDollsCtsTo the following payments made upon Orders of the President of the
                                United StatesBy Balance unexpended on the 31st day of
                                December 1795, and subject to the Orders of the President of the United States,
                                according to Statement of Account rendered to that day7,893 05Jany 26.Warrant No. 5729 in favor of Timothy Pickering Secretary of State, to
                                be applied payment of the Accounts of Bills presented by Thomas Fitzsimons Chairman of
                                the Committee of Merchants for the Expenditures in procuring Copies of Papers from the
                                British Admiralty Courts in the West Indies in Cases of the Capture of American Vessels
                                2,500By Appropriation granted ⅌ Act of the 1 June 179620,000 Feb. 19.Warrant No. 5798 in favor of Ditto, to be applied to the payment of
                                Bills and Accounts presented by Thomas Fitzsimons Chairman of the Committee of Merchants
                                for Expenditures in procuring Copies of papers from the British Admiralty Courts in the
                                West Indies in Cases of the Capture of American Vessels2,000Feb. 25.Warrant No. 5815 in favor of Ditto, to enable him to take up a Bill of
                                Exchange dated 11. August 1795, drawn by Fisher and Darrell of Antigua on Thomas
                                Fitzsimons Chairman of the Committee of Merchants of Philadelphia on account of the
                                Expenses attending the Copying and Authenticating the proceedings of the Court of Vice
                                Admiralty of Antigua on the property of Citizens of the United States, Captured and
                                carried there under the Orders of the 6th November 17931,49884May 23.Warrant No. 6108 in favor of Ditto, to be applied to the payment of a
                                demand for Transcripts of proceedings on American Vessels in the Vice Admiralty Court of
                                Dominica and other expenses connected therewith 1,000July 6.Warrant No. 6280 in favor of Ditto, for the purpose of enabling him to
                                continue the payment of the Expenses attending the procuring of Copies of the
                                proceedings of the British Courts of Vice Admiralty in the Cases of Captures by the
                                Armed Vessels of that Nation2,000Augt 3.Warrant No. 6346 in favor of Ditto to defray the Contingent Charges of
                                Government 1,000Octr 1.Warrant No. 6548 in favor of Ditto to defray the Contingent Charges of
                                Government 2,000Balance unexpended on the 31 Decr 1796 15,894
                            2127,8930527,89305
                            
                            
                            
                            
                                Joseph Nourse Regr
                                Treasury Department Register’s Office, Feby 6. 1797
                                
                            
                        
                        
                    